     Case: 18-10238   Document: 00514970371     Page: 1   Date Filed: 05/24/2019

Case 3:17-cv-00513-K-BT Document 62 Filed 05/24/19    Page 1 of 17 PageID 1051



        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT
                                                             United States Court of Appeals
                                                                      Fifth Circuit


                                 No. 18-10238                       FILED
                                                                April 15, 2019
                                                               Lyle W. Cayce
DEANNA J. ROBINSON,                                                 Clerk

             Plaintiff - Appellant

v.

HUNT COUNTY, TEXAS; RANDY MEEKS, in his individual capacity and
official capacity; JOHN DOES 1-10, in their individual capacities and their
official capacities; JEFFERY HAINES, in his individual capacity and official
capacity; DESTINY TWEEDY, in her individual capacity and official
capacity; JACOB SMITH, in his individual capacity and official capacity,

             Defendants - Appellees




                Appeals from the United States District Court
                     for the Northern District of Texas


Before JOLLY, DENNIS, and HIGGINSON, Circuit Judges.
STEPHEN A. HIGGINSON, Circuit Judge:
      Deanna J. Robinson sued Defendants Hunt County, Sheriff Randy
Meeks, and several employees of the Hunt County Sheriff’s Office (HCSO),
alleging unconstitutional censorship on the HCSO Facebook page. The district
court denied a preliminary injunction and later dismissed the complaint for
failure to state a claim. Robinson appeals both decisions. We affirm the
dismissal of Robinson’s claims against the individual defendants and reverse
the dismissal of her claims against Hunt County. In addition, we vacate the
    Case: 18-10238     Document: 00514970371      Page: 2    Date Filed: 05/24/2019

Case 3:17-cv-00513-K-BT Document 62 Filed 05/24/19       Page 2 of 17 PageID 1052

                                  No. 18-10238
district court’s preliminary injunction order and remand for further
proceedings.
                                         I.
      The Hunt County Sheriff’s Office, led by Sheriff Randy Meeks, maintains
a Facebook page. During the time period relevant to this litigation, the “About”
section of the HCSO Facebook page stated: “Welcome to the official Hunt
County Sheriff’s Office Facebook page. We welcome your input and POSITIVE
comments regarding the Hunt County Sheriff’s Office.” The page description
further stated: “The purpose of this site is to present matters of public interest
within Hunt County, Texas. We encourage you to submit comments, but please
note that this is NOT a public forum.”
      On January 18, 2017, the HCSO Facebook account posted this message:
      We find it suspicious that the day after a North Texas Police
      Officer is murdered we have received several anti police calls in
      the office as well as people trying to degrade or insult police officers
      on this page. ANY post filled with foul language, hate speech of all
      types and comments that are considered inappropriate will be
      removed and the user banned. There are a lot of families on this
      page and it is for everyone and therefore we monitor it extremely
      closely. Thank you for your understanding.

Robinson alleges that the HCSO Facebook page is a public forum and that this
post “reflects a deliberately overbroad and vague stated procedure and/or
policy intended to chill critical, unpopular, or unfavorable speech from the
public on the HCSO Facebook page.”
      According to the complaint, Robinson and other Facebook users
commented on the January 18, 2017 post and criticized it “for expressing a
policy of deleting and censoring protected speech.” Specifically, Robinson
posted a comment stating that “degrading or insulting police officers is not
illegal, and in fact has been ruled time and time again, by multiple US courts
as protected First Amendment speech,” and “just because you consider a
                                         2
    Case: 18-10238     Document: 00514970371     Page: 3   Date Filed: 05/24/2019

Case 3:17-cv-00513-K-BT Document 62 Filed 05/24/19      Page 3 of 17 PageID 1053

                                  No. 18-10238
comment to be ‘inappropriate’ doesn’t give you the legal right to delete it and/or
ban a private citizen from commenting on this TAX PAYER funded social
media site.” Robinson also made highly offensive remarks about HCSO and the
deceased police officer referenced in the January 18 Facebook post.
      Robinson alleges that, soon after she posted this comment, the
defendants removed her comment and banned her from the HCSO Facebook
page. The defendants also allegedly “removed several other public comments
that expressed viewpoints critical of [d]efendants’ stated policy of deleting and
censoring protected speech, as well as other viewpoints unfavorable to
[d]efendants.” The complaint offers several examples of comments by other
users that were allegedly deleted, including comments stating: “Just stopping
by to see if your [sic] deleting posts” and “This is a public forum and deleting
comments is paramount to shredding files you don’t like.” Robinson represents
that she remains banned from commenting on the HCSO Facebook page.
      On February 23, 2017, Robinson sued Hunt County, Sheriff Meeks, and
multiple unnamed defendants in federal district court. She later amended her
complaint to add HCSO employees Jeffery Haines, Destiny Tweedy, and Jacob
Smith as individual defendants. Robinson alleges that the defendants violated
her First and Fourteenth Amendment rights by engaging in viewpoint
discrimination on the HCSO Facebook page, retaliating against her for her
protected speech, placing an impermissible prior restraint on her speech, and
deleting protected speech and banning her from the HCSO Facebook page
without due process. The complaint further asserts that Hunt County has an
official policy or longstanding custom of removing and censoring unfavorable
speech on the HCSO Facebook page, and that this policy was developed,
ratified, and enforced by Sheriff Meeks or another defendant with final
policymaking authority over law enforcement in Hunt County.


                                        3
    Case: 18-10238     Document: 00514970371      Page: 4   Date Filed: 05/24/2019

Case 3:17-cv-00513-K-BT Document 62 Filed 05/24/19      Page 4 of 17 PageID 1054

                                   No. 18-10238
      Robinson moved for a preliminary injunction requiring the defendants to
release her ban from the HCSO Facebook page, restore her deleted comments,
and cease deleting comments or banning individuals from the Facebook page
on the basis of viewpoint. The district court denied a preliminary injunction,
and later dismissed Robinson’s complaint for failure to state a claim. Robinson
timely appealed these decisions.
                                       II.
      We first address the dismissal of the individual defendants. The
complaint states that each defendant is being sued in his or her individual
capacity as to monetary damages, and in his or her official capacity as to
injunctive and declaratory relief. The district court dismissed the individual
capacity claims based on qualified immunity. The court also dismissed the
official capacity claims after finding that they duplicated the claims against
Hunt County. Robinson does not challenge either of these rulings.
      Instead, Robinson argues that she should have the opportunity to pursue
equitable relief against the individual defendants in their individual rather
than official capacities. This is inconsistent with the text of the complaint,
which specifies that each individual defendant is being sued in his or her
“individual capacity as to monetary damages” and “official capacity as to
injunctive and declaratory relief.” Robinson nonetheless contends that her
individual capacity claims were sufficient to put the defendants on notice that
they were being sued in both their individual and official capacities.
      “A person’s capacity need not be pled except to the extent required to
show the jurisdiction of the court.” Parker v. Graves, 479 F.2d 335, 336 (5th
Cir. 1973) (per curiam) (citing Fed. R. Civ. P. 9(a)). This principle, however,
does not give a plaintiff free rein to change her capacity allegations at any time
in the litigation. To determine whether a defendant is being sued in his or her
official or individual capacity, we examine “[t]he allegations in the complaint,”
                                        4
    Case: 18-10238     Document: 00514970371       Page: 5   Date Filed: 05/24/2019

Case 3:17-cv-00513-K-BT Document 62 Filed 05/24/19        Page 5 of 17 PageID 1055

                                   No. 18-10238
id., and “[t]he course of proceedings,” Kentucky v. Graham, 473 U.S. 159, 167
n.14 (1985) (quoting Brandon v. Holt, 469 U.S. 464, 469 (1985)). Here, both the
complaint and the course of proceedings demonstrate that Robinson sought
prospective relief against the defendants in their official capacities only.
Robinson has not indicated that she ever informed the district court that she
wished to pursue equitable relief against the individual defendants in their
individual capacities. See United States ex rel. Adrian v. Regents of Univ. of
Cal., 363 F.3d 398, 402–03 (5th Cir. 2004) (affirming the dismissal of individual
employees when the defendants argued before the district court that the
employees “were only named in their official capacity” and the plaintiff “never
challenged this assertion”). A district court considering a motion to dismiss is
not obligated to imagine potential claims that a plaintiff has not raised.
      The only claims before the district court as to the individual defendants
were Robinson’s individual-capacity claims for monetary damages and her
official-capacity claims for equitable relief. Because Robinson does not appeal
the district court’s rulings on either of these issues, we affirm the dismissal of
her claims against the individual defendants.
                                        III.
      We review de novo the district court’s dismissal of Robinson’s claims
against Hunt County, “accepting all well-pleaded facts in the complaint as true
and viewed in the light most favorable to the plaintiff.” Raj v. La. State Univ.,
714 F.3d 322, 329–30 (5th Cir. 2013). To survive a Rule 12(b)(6) motion to
dismiss, the “complaint must contain sufficient factual matter, accepted as
true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal,
556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570
(2007)). “A claim has facial plausibility when the plaintiff pleads factual
content that allows the court to draw the reasonable inference that the
defendant is liable for the misconduct alleged.” Id.
                                         5
     Case: 18-10238       Document: 00514970371         Page: 6    Date Filed: 05/24/2019

Case 3:17-cv-00513-K-BT Document 62 Filed 05/24/19             Page 6 of 17 PageID 1056

                                      No. 18-10238
       To state a claim for municipal liability under 42 U.S.C. § 1983, a plaintiff
must allege “(1) an official policy (or custom), of which (2) a policy maker can
be charged with actual or constructive knowledge, and (3) a constitutional
violation whose ‘moving force’ is that policy (or custom).” Pineda v. City of
Houston, 291 F.3d 325, 328 (5th Cir. 2002); see also Monell v. Dep’t of Soc.
Servs., 436 U.S. 658, 694 (1978). This “policy or custom” requirement extends
to claims for injunctive and declaratory relief. Los Angeles County v.
Humphries, 562 U.S. 29, 31 (2010).
                                             A.
       As a threshold matter, Robinson must plead a constitutional violation. 1
The complaint alleges that the defendants deleted Robinson’s Facebook
comment and banned her from the HCSO Facebook page on the basis of her
viewpoint. Robinson contends that the defendants’ actions constitute
viewpoint discrimination regardless of whether they were motivated by her
criticism of the Sheriff’s Office or a determination that her comment was
otherwise “inappropriate.” We agree. “It is firmly settled that under our
Constitution the public expression of ideas may not be prohibited merely
because the ideas are themselves offensive to some of their hearers.” Street v.
New York, 394 U.S. 576, 592 (1969); see also Snyder v. Phelps, 562 U.S 443,
454–56 (2011). Official censorship based on a state actor’s subjective judgment
that the content of protected speech is offensive or inappropriate is viewpoint




       1      Hunt County urges us to avoid all constitutional issues in this case and affirm
on the basis that Robinson failed to sufficiently allege an official policy. Yet, as outlined
below, we cannot evaluate whether an official policy was the moving force behind a violation
of Robinson’s constitutional rights without analysis of what conduct the First Amendment
prohibits.
                                             6
    Case: 18-10238      Document: 00514970371        Page: 7    Date Filed: 05/24/2019

Case 3:17-cv-00513-K-BT Document 62 Filed 05/24/19          Page 7 of 17 PageID 1057

                                    No. 18-10238
discrimination. 2 See Matal v. Tam, 137 S. Ct. 1744, 1763 (2017); see also id. at
1766 (Kennedy, J., concurring).
      Robinson further contends that the HCSO Facebook page is analogous
to an interactive public meeting and is therefore a designated public forum or
at least a limited public forum subject to First Amendment scrutiny. See
Davison v. Randall, 912 F.3d 666, 688 (4th Cir. 2019) (holding that “the
interactive component” of a public official’s Facebook page was a public forum).
The complaint alleges that the defendants “present matters of local public
interest on the HCSO Facebook page through frequent postings” and “willingly
and knowingly created and configured the HCSO Facebook page to be open to
the public and allow page visitors to interact openly with the page, its content
and fellow page visitors through commenting, likes, and shares.”
      Hunt County offers no argument that the HCSO Facebook page is not a
public or limited public forum. Nor did the district court address this issue. We
therefore assume for the purposes of this case that the HCSO Facebook page
is a forum subject to First Amendment protection. Because Robinson alleges
viewpoint discrimination, it is immaterial whether the Facebook page is
analyzed as a limited or designated public forum. See id. at 687. The First
Amendment “forbid[s] the State to exercise viewpoint discrimination” in either
setting, “even when the limited public forum is one of its own creation.”
Rosenberger v. Rector and Visitors of Univ. of Va., 515 U.S. 819, 829 (1995).
      We next address whether the constitutional violations alleged in the
complaint are attributable to Hunt County.




      2       Hunt County does not appear to contest that Robinson’s Facebook comment is
protected speech.
                                           7
    Case: 18-10238    Document: 00514970371     Page: 8   Date Filed: 05/24/2019

Case 3:17-cv-00513-K-BT Document 62 Filed 05/24/19     Page 8 of 17 PageID 1058

                                 No. 18-10238
                                       B.
      “The County can be responsible for actions of a final policymaker who
has ‘the responsibility for making law or setting policy in any given area of a
local government’s business.’” Culbertson v. Lykos, 790 F.3d 608, 624 (5th Cir.
2015) (quoting City of St. Louis v. Praprotnik, 485 U.S. 112, 125 (1988)). “[T]he
identity of the policymaker is a question of law, not of fact—specifically, a
question of state law.” Groden v. City of Dallas, Tex., 826 F.3d 280, 284 (5th
Cir. 2016). Robinson contends that Sheriff Meeks has final policymaking
authority over the HCSO Facebook page. Hunt County maintains that the
Hunt County Commissioners’ Court is the relevant final policymaker.
      “[I]n Texas, the county sheriff is the county’s final policymaker in the
area of law enforcement, not by virtue of delegation by the county’s governing
body but, rather, by virtue of the office to which the sheriff has been elected.”
Turner v. Upton County, Tex. 915 F.2d 133, 136 (5th Cir. 1990); see also Bennett
v. Pippin, 74 F.3d 578, 586 (5th Cir. 1996). Thus, the sheriff’s “actions are as
much the actions of the county as the actions of th[e] [county] commissioners.”
Turner, 915 F.2d at 137. The decision to create a Facebook page falls squarely
within the sheriff’s power to “‘define objectives and choose the means of
achieving them’ without county supervision.” Id. at 136 (quoting Rhode v.
Denson, 776 F.2d 107, 109 (5th Cir. 1985)); see also Colle v. Brazos County,
Tex., 981 F.2d 237, 244 (5th Cir. 1993) (explaining that the sheriff “clearly set
the goals for the county and determined how those goals would be achieved”).
      The HCSO Facebook page is described as “the official Hunt County
Sheriff’s Office Facebook page,” not as a page for Hunt County generally. It
includes contact information for the Sheriff’s Office and advises users to dial
911 if they experience an emergency or need police assistance. The HCSO
Facebook page also invites input and comments regarding the Sheriff’s Office.
Hunt County’s argument that the Commissioners’ Court has not delegated
                                       8
    Case: 18-10238          Document: 00514970371      Page: 9   Date Filed: 05/24/2019

Case 3:17-cv-00513-K-BT Document 62 Filed 05/24/19           Page 9 of 17 PageID 1059

                                        No. 18-10238
social media authority to Sheriff Meeks is unavailing. The sheriff’s authority
over the HCSO Facebook page derives from his elected position, “not by virtue
of delegation by the county’s governing body.” Turner, 915 F.2d at 136.
Accordingly, Sheriff Meeks is the final policymaker with regard to the HCSO
Facebook page.
                                             C.
      Hunt County is nonetheless subject to liability only if the alleged
constitutional violations are “directly attributable to the municipality through
some sort of official action or imprimatur; isolated unconstitutional actions by
municipal employees will almost never trigger liability.” Piotrowski v. City of
Houston, 237 F.3d 567, 578 (5th Cir. 2001) (footnote omitted). A policy giving
rise to § 1983 liability “may be officially promulgated by the governing body,
by an official to which policy-making authority has been properly delegated, or
by officials or employees of the municipality through a ‘persistent, widespread
practice’ that is ‘so common and well settled as to constitute a custom that
fairly represents municipal policy.’” Culbertson, 790 F.3d at 628 (quoting
Webster v. City of Houston, 735 F.2d 838, 841 (5th Cir. 1984)).
      Robinson has sufficiently pleaded an official policy of viewpoint
discrimination on the HCSO Facebook page. The complaint alleges that, on
January 18, 2017, the HCSO account posted a message warning that “ANY
post filled with foul language, hate speech of all types and comments that are
considered inappropriate will be removed and the user banned.” 3 As discussed
above,    a   policy   of    deleting    “inappropriate”   comments      is   viewpoint
discriminatory. That the January 18, 2017 post was made in the name of the
HCSO lends it some official imprimatur, and gives rise to a reasonable



      3      The complaint also alleges that the HCSO Facebook page explicitly calls for
only “POSITIVE comments regarding the Hunt County Sheriff’s Office.”
                                             9
    Case: 18-10238       Document: 00514970371          Page: 10     Date Filed: 05/24/2019

Case 3:17-cv-00513-K-BT Document 62 Filed 05/24/19             Page 10 of 17 PageID 1060

                                       No. 18-10238
inference that the statement “can be fairly identified as” an action “of the
government itself.” Piotrowski, 237 F.3d at 578; see also Groden, 826 F.3d at
286 (explaining that an “allegation that an official city spokesperson
announced an official city policy allows for a reasonable pleading inference that
this crackdown policy was attributable to an official policy made by the
policymaker of the city”).
       Robinson further alleges that she wrote a critical comment in response
to the January 18 post and that HCSO took precisely the actions threatened in
the post: removing her comment and banning her from the page. Unfavorable
comments by other Facebook users on the same post were also allegedly
deleted. These allegations are sufficient to state a claim that HCSO’s policy
was the “moving force” behind the violation of Robinson’s constitutional
rights. 4 Piotrowski, 237 F.3d at 578; see also Groden, 826 F.3d at 286–87. Hunt
County’s reliance on Peterson v. City of Fort Worth, Tex., 588 F.3d 838 (5th Cir.
2009), is inapposite because the plaintiff in that case could point to “no written
policy supporting his claim of municipal liability” and instead attempted to
establish the existence of an official policy through a pattern of violations. Id.
at 850. Robinson, by contrast, has plausibly alleged that Hunt County had an
explicit policy of viewpoint discrimination on the HCSO Facebook page. 5




       4       Hunt County’s argument that Facebook may be responsible for the deletion of
Robinson’s post and her inability to comment on the HCSO Facebook page is unavailing at
this stage of the proceedings. Hunt County “may well be entitled to summary judgment” if
discovery reveals that it is not responsible for the conduct alleged. Groden, 826 F.3d at 286
n.8. For the purposes of Rule 12(b)(6), however, we must accept Robinson’s well-pleaded
factual allegations as true. Iqbal, 556 U.S. at 678.
        5      In addition to her First Amendment free speech claim, Robinson asserts claims
for First Amendment retaliation, prior restraint, and a violation of due process. The district
court dismissed these claims for the same reasons it dismissed the First Amendment claim,
and Hunt County does not urge different grounds for dismissal on appeal. We therefore
reinstate all of Robinson’s constitutional claims against Hunt County.
                                             10
    Case: 18-10238    Document: 00514970371      Page: 11   Date Filed: 05/24/2019

Case 3:17-cv-00513-K-BT Document 62 Filed 05/24/19      Page 11 of 17 PageID 1061

                                  No. 18-10238
                                        D.
      Robinson requests a declaratory judgment that the defendants’
administration of the HCSO Facebook page violates the First and Fourteenth
Amendments, and that her ongoing ban from the page is an impermissible
prior restraint. The district court dismissed this request on grounds
independent of the constitutional issues discussed above—namely, that it is
duplicative of other claims in the lawsuit. We review the dismissal of a claim
for declaratory judgment for abuse of discretion. Sherwin-Williams Co. v.
Holmes County, 343 F.3d 383, 389 (5th Cir. 2003). The district court abuses its
discretion if it fails to consider relevant factors, including “the purposes of the
Declaratory Judgment Act.” Travelers Ins. Co. v. La. Farm Bureau Fed., Inc.,
996 F.2d 774, 778 (5th Cir. 1993).
      The Declaratory Judgment Act was “expressly designed to provide a
milder alternative to the injunction remedy.” Morrow v. Harwell, 768 F.2d 619,
627 (5th Cir. 1985) (quotation omitted). A party may pursue both injunctive
and declaratory relief, and “[a] court may grant declaratory relief even though
it chooses not to issue an injunction or mandamus.” Powell v. McCormack, 395
U.S. 486, 499 (1969); see also Poe v. Gerstein, 417 U.S. 281, 281 (1974) (holding
that the district court properly refused to issue an injunction when “it was
anticipated that the State would respect the declaratory judgment”); Davison
v. Loudoun County Bd. of Supervisors, 267 F. Supp. 3d 702, 722–23 (E.D. Va.
2017) (denying injunctive relief but granting a declaratory judgment that a
public official’s Facebook page operates as a forum for speech and that
viewpoint discrimination in administering this forum violates the First
Amendment). To the extent the district court determined that Robinson’s
declaratory judgment claims are redundant of her claims for injunctive relief,
this conclusion is inconsistent with the purposes of the Declaratory Judgment
Act and therefore an abuse of discretion.
                                        11
    Case: 18-10238       Document: 00514970371      Page: 12   Date Filed: 05/24/2019

Case 3:17-cv-00513-K-BT Document 62 Filed 05/24/19         Page 12 of 17 PageID 1062

                                     No. 18-10238
          Nor is Robinson’s request for declaratory relief duplicative of her claims
for compensatory damages. Hunt County relies on multiple district court
breach of contract cases to argue that declaratory judgment claims are
regularly dismissed if they add nothing to the lawsuit. See, e.g., Flanagan v.
Chesapeake Exp., LLC, No. 3:15-CV-0222, 2015 WL 6736648, at *4 (N.D. Tex.
Nov. 4, 2015) (collecting cases). In certain breach of contract contexts, district
courts have concluded that a declaratory judgment is unnecessary because
“[r]esolving the breach of contract claim would resolve any future uncertainty”
between the parties. Id. at *5; see also Albritton Props. v. Am. Empire Surplus
Lines, No. 3:04-CV-2531, 2005 WL 975423, at *3 (N.D. Tex. April 25, 2005)
(explaining that “the Court must necessarily determine the parties’ rights and
duties under the Policy in order to decide the breach of contract action,” and “a
declaratory judgment would simply duplicate this determination”).
          The constitutional claims at issue in this case are dissimilar from a
breach of contract action, and the district court’s dismissal order does not
explain how resolving Robinson’s other claims would render a declaratory
judgment superfluous. For instance, Robinson seeks a declaration that Hunt
County may not continue to ban her from the HCSO Facebook page. This
request for prospective relief appears distinct from her claim for monetary
damages. Given our holding that Robinson stated a claim against Hunt
County, the district court may wish to retain the option of granting a
declaratory judgment if Robinson is able to establish her entitlement to such
relief.
          Accordingly, we reverse the dismissal of Robinson’s claims against Hunt
County. 6


          6  The district court also held that Hunt County is immune from punitive
damages under § 1983. Robinson has not appealed this determination, and the complaint
appears to request punitive damages only as to the individual defendants. To the extent
                                          12
    Case: 18-10238      Document: 00514970371        Page: 13     Date Filed: 05/24/2019

Case 3:17-cv-00513-K-BT Document 62 Filed 05/24/19           Page 13 of 17 PageID 1063

                                     No. 18-10238
                                           IV.
      Finally, Robinson appeals the denial of her motion for a preliminary
injunction. We review the denial of a preliminary injunction for abuse of
discretion. Moore v. Brown, 868 F.3d 398, 402 (5th Cir. 2017). “Factual findings
are reviewed for clear error, while legal conclusions are reviewed de novo.” Id.
at 403. A court should issue a preliminary injunction “if the movant
establishes: (1) a substantial likelihood of success on the merits, (2) a
substantial threat of irreparable injury if the injunction is not issued, (3) that
the threatened injury if the injunction is denied outweighs any harm that will
result if the injunction is granted, and (4) that the grant of an injunction will
not disserve the public interest.” Speaks v. Kruse, 445 F.3d 396, 399–400 (5th
Cir. 2006) (quotation omitted).
      Robinson requested a preliminary injunction requiring the defendants to
restore her ability to engage in expressive activity on the HCSO Facebook page,
restore her deleted comments, cease deleting “comments, ‘likes,’ or other
expressive activity” stating viewpoints on matters of public concern, and cease
banning individuals from the HCSO Facebook page on the basis of viewpoint.
This motion was referred to a magistrate judge, who recommended that a
preliminary injunction be denied. After considering Robinson’s objections, the
district court accepted the magistrate judge’s findings, conclusions, and
recommendation in full.
      The magistrate judge concluded that Robinson did not have a likelihood
of success on the merits because the removal of her post would likely be
construed to comply with Facebook’s policies. This was legal error. “The
Constitution constrains governmental action ‘by whatever instruments or in



Robinson seeks punitive damages against Hunt County, we affirm the district court’s ruling
on this issue. See City of Newport v. Fact Concerts, Inc., 453 U.S. 247, 271 (1981).
                                           13
   Case: 18-10238     Document: 00514970371     Page: 14   Date Filed: 05/24/2019

Case 3:17-cv-00513-K-BT Document 62 Filed 05/24/19     Page 14 of 17 PageID 1064

                                 No. 18-10238
whatever modes that action may be taken.’” Lebron v. Nat’l R.R. Passenger
Corp., 513 U.S. 374, 392 (1995) (quoting Ex parte Virginia, 100 U.S. 339, 346–
47 (1880)). Robinson has not challenged Facebook’s right to enforce its own
policies. Rather, her position is that “it is the government itself that is
attempting in this case to decide whether the relevant audience would find the
speech offensive.” Matal, 137 S. Ct. at 1767 (Kennedy, J., concurring)
(emphasis added). A private policy cannot authorize a state actor to engage in
conduct that violates the Constitution. See, e.g., Griffin v. Maryland, 378 U.S.
130, 135–37 (1964); Pennsylvania v. Bd. of Directors of City Trusts of
Philadelphia, 353 U.S. 230, 231 (1957).
      Alternatively, the magistrate judge determined that Robinson failed to
demonstrate a substantial likelihood of prevailing on the merits because it
would not be clear to a reasonable officer that attempting to comply with
Facebook’s policies would violate the First Amendment. This reflects the
standard for qualified immunity. See Ashcroft v. al-Kidd, 563 U.S. 731, 741–43
(2011). Qualified immunity, however, is a defense to monetary damages and
“do[es] not extend to suits for injunctive relief under 42 U.S.C. § 1983.” Valley
v. Rapides Parish School Bd., 118 F.3d 1047, 1051 n.1 (5th Cir. 1997). Robinson
is not required to demonstrate a violation of clearly established law to obtain
a preliminary injunction.
      Hunt County urges us to affirm the denial of a preliminary injunction on
the alternative grounds that Robinson is unable to prove that her rights were
violated by a policy or custom of Hunt County, or that any Hunt County
employee deleted her comments or blocked her from the HCSO Facebook page.
The County further contends that Robinson cannot show irreparable harm
because Sheriff Meeks has instructed the HCSO Facebook administrators not
to delete comments or ban users in the future, and no users have had their
comments deleted or their access blocked since January 23, 2017. Robinson
                                       14
    Case: 18-10238    Document: 00514970371      Page: 15    Date Filed: 05/24/2019

Case 3:17-cv-00513-K-BT Document 62 Filed 05/24/19      Page 15 of 17 PageID 1065

                                  No. 18-10238
disputes these factual claims, and points to her affidavit in the record attesting
that she remains banned from commenting on or liking content on the HCSO
Facebook page. The district court did not address or resolve these factual
disputes. In the absence of factual findings from the district court, “we will only
review the district court’s injunction decision ‘when the record is exceptionally
clear and remand would serve no useful purpose.’” Sierra Club, Lone Star
Chapter v. FDIC, 992 F.2d 545, 551 (5th Cir. 1993) (quoting White v. Carlucci,
862 F.2d 1209, 1210 n.1 (5th Cir. 1989)). The factual record in this case is not
clear, and we therefore remand for the district court to reconsider Robinson’s
preliminary injunction motion.
                                        V.
      We AFFIRM the dismissal of Robinson’s claims against the individual
defendants and REVERSE the dismissal of her claims against Hunt County.
We VACATE the district court’s order denying a preliminary injunction and
REMAND for further proceedings consistent with this opinion.




                                        15
                                      Case: 18-10238            Document: 00514970372               Page: 1         Date Filed: 05/24/2019                                 Print Form
                                                    UNITED STATES COURT OF APPEALS FOR THE FIFTH CIRCUIT
                                Case 3:17-cv-00513-K-BT Document 62 Filed 05/24/19                             Page 16 of 17 PageID 1066
                                                             BILL OF COSTS

                                   NOTE: The Bill of Costs is due in this office within 14 days from the date of the
                                   opinion, See FED . R. APP. P. & 5T H CIR . R. 39. Untimely bills of costs must be
                                   accompanied by a separate motion to file out of time, which the court may deny.

  Deanna Robinson
  _______________________________________________                        v. Hunt County, Texas, et al.
                                                                            __________________________________________     18-10238
                                                                                                                       No. _____________________
                                                             Defendants-Appellees
  The Clerk is requested to tax the following costs against: _________________________________________________________________________________________


   COSTS TAXABLE UNDER                                            REQUESTED                                                                ALLOW ED
  Fed. R. App. P. & 5 th Cir. R. 39                                                                                          (If different from amount requested)

                                           No. of Copies   Pages Per Copy     Cost per Page*    Total Cost         No. of            Pages per       Cost per Page*   Total Cost
                                                                                                                 Documents           Document

 Docket Fee ($450.00)    $500                                                                      500                                                                 500.00

 Appendix or Record Excerpts                    4                128               0.15            76.8               4                  128              .15           76.80

 Appellant’s Brief                              7                 74               0.15            77.7              7                   74               .15           77.70

 Appellee’s Brief

 Appellant’s Reply Brief                        7                 41               0.15           43.05               7                   41               .15          43.05

 Other:


                                                                                     697.55
                                                                            Total $ ________________                                                     697.55
                                                                                                                    Costs are taxed in the amount of $ _______________


                                             697.55
 Costs are hereby taxed in the amount of $ _______________________               24th
                                                                   this ________________________________             May
                                                                                                         day of __________________________,   2019
                                                                                                                                            ___________.

                                                                                                                          LYLE W.CA Y C E , C LERK
State of
          Texas (Travis County)
County of _________________________________________________                                                               By ____________________________________________
                                                                                                                                             Deputy Clerk

            JT Morris
          I _____________________________________________________________, do hereby swear under penalty of perjury that the services for which fees have been charged were
          incurred in this action and that the services for which fees have been charged were actually and necessarily performed.
           This _______________ day of ________________________________,29th                   April
                                                                                  ______________.                                 2019

                                                                                                    /s/ JT Morris
                                                                                                    _____________________________________________________________________
                                                                                                                                 (Signature)
*SEE REVERSE SIDE FOR RULES
GOVERNING TAXATION OF COSTS                                                                                               Plaintiff-Appellant Deanna Robinson
                                                                                                             Attorney for __________________________________________
    Case: 18-10238   Document: 00514970372    Page: 2   Date Filed: 05/24/2019

Case 3:17-cv-00513-K-BT Document 62 Filed 05/24/19   Page 17 of 17 PageID 1067



                      CERTIFICATE OF SERVICE
      I certify that the foregoing bill of costs has been served by ECF on
April 29, 2019 upon counsel for Defendants-Appellees:
      Thomas P. Brandt
      Francisco J. Valenzuela
      Laura O’Leary
      FANNING, HARPER, MARTINSON, BRANDT, & KUTCHIN, P.C.
      Two Energy Square
      4849 Greenville Ave. Suite 1300
      Dallas, Texas 75206

                                         /s/ JT Morris
                                         JT Morris
                                         Counsel for Appellant
